Title: From Thomas Jefferson to Samuel Huntington, 16 December 1779
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Wmsburg Decr. 16. 1779.

We have information from our Delegates in congress that the detention of some continental arms by the executive of this State during the course of the last summer has given considerable umbrage to congress. I beg leave therefore, thro’ you Sir, to lay before that honorable body facts, simply as they occurred hoping that these will satisfy them that, the arms being justly due to this State, necessity alone dictated the measure, and that no sentiment of disrespect to congress entered into the transaction. This State in an early part of the present contest raised at first two, and soon afterwards seven Battalions for its particular defence, finding however that the dangers of our being invaded became less, our legislature made a tender of these Battalions for the continental Service. The tender was accepted of by congress only on condition that We would permit them to carry their Arms with them. They were accordingly marched to the grand army, time after time, as we  could get them armed. I think this condition was dispensed with as to two Battalions only which congress, induced by their increasing wants of men, permitted to march on with out their arms. This is one of the Articles of Debt in our Account of Arms against the continent, which I state particularly, in order to bring it into recollection with some of your honorable members, and because, being recollected, it will go far in our justification as to the number of arms retained with us. Since this however, at different times, and for different corps, many smaller parcels of arms have been sent to congress by us. It is a fact, which we are to lament, that, in the earlier part of our Struggles, we were so wholly occupied by the great Object of establishing our rights, that we Attended not at all to those little circumstances of taking receipts, and vouchers, keeping regular Accounts, and preparing subjects for future disputes with our friends. If we could have supported the whole continent, I believe we should have done it, and never dishonored our exertions by producing accounts; sincerely assured that, in no circumstances of future necessity or distress, a like free application of any thing theirs would have been thought hardly of or would have rendered Necessary an appeal to Accounts. Hence it has happened that in the present case, the collection of vouchers for the arms furnished by this State has become tedious and difficult. Our board of War has been Attending to this business a considerable time, but have as yet authenticated the loan of only 5664 Stand of Arms and 580 rifles. They seem however to believe that (exclusive of considerable numbers delivered where no receipts were taken and the Officers to whom delivered are dead or not to be found which of course we shall lose) they will be able to establish a right to 10,000 Stand. These arms were most of them of very best quality, imported from Great Britain, by the State, for its own use. After the loan of so many to the continent, the loss of a considerable number put into the hands of the militia during the short invasion of the last Spring, many of which we were never able to recover, and a very recent Loan of 1000 Stand, to be sent on, at the request of congress, to South Carolina, we were reduced to not more than 3000 Stand in all our Magazines. Rumors were spread of an intended invasion by the enemy for the purpose of rescuing the convention Troops; that body of men were in the heart of our Country under a guard not able to furnish centine[ls] for ordinary duty; congress had just recommended to us to prepare for the most immediate and most rigorous operations, and to have our militia ready to march at the Shortest warning; the knolege of the low State of our Magazines  had by some means got abroad, and spread a general alarm among our people: in this situation of things a vessel, loaded with arms, seemed to be guided by the hand of providence into one of our harbours. They were it’s true the property of our friend, but of friends indebted to us for those very articles. They were for the common defence too, and we were a part of the Body to be defended. An Officer came for the purpose of removing them out of the State. Would circumstances have permited a previous application to congress, tho’ not present myself, I so thoroughly know the respect which the executive bears for Congress, that I am safe in affirming that such an Application would most certainly have been made. But had they awaited that ceremony, the arms would have been gone: the continent of course would have been at the expence, and the arms exposed to the injury, and risk of a double transportation: for I cannot but take for granted that congress would on such an Application, in the case of a State so reduced in her magazines, and reduced by Loans to them, have ordered the arms to be replaced. Time however did not Admit of this ceremony; the executive therefore retained 5000 Stand. We shall not draw examples of similar liberties taken by other States; we shall never recapitulate aids granted to, or taken by our brethren from the common Stock, because we wish it to be freely used for their service, and to draw nothing from it for ourselves unless our distresses should at any time be such as to point us out to them as objects needing the common Aid. But we will observe in general, that, between congress and this State, similar freedoms in other articles, had been repeatedly and mutually taken, on many former occasions, and never had been the cause of discontent to either party. This precedent then, strengthened by the existence of an actual Debt, seemed to give a Double sanction to the executive for what they did: nor did any instance occur to them of unreadiness at any time to spare freely on continental requisition any articles within their possession or power, which might expose them to experience in turn the disregard of congress: I flatter myself therefore that that honorable Body whenever this matter shall be the Subject of their deliberations will be of opinion that the proceedings of the Lieutenant Governor and council were substantially justifiable. They hope that no want of ceremony, or other smaller circumstance, may have been matter of Offence to congress. If in this they should be mistaken, feeling the most real respect for that body, impressed with the Idea that its authority can never be wounded without injury to the present union, they are to lament the misapprehension and wish to  remove it by assuring you, as they may with truth, that no sentiment of theirs, either on this, or any other occasion, has justified it. A motive of duty and respect to the collective council of our union has led me into this detail to remove all ground of discontent from among us, and to Assure you Sir at the same time that I shall consider as occasions of manifesting my zeal for our sacred cause, those which shall occur of proving how sincerely, I am Sir their and your most Obedient and most humble Servant,

Th: Jefferson

